Citation Nr: 1710122	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  04-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left forearm disorder, to include as secondary to service-connected residual post-operative left olecranon fracture.

2. Entitlement to service connection for a left wrist disorder, to include as secondary to service-connected residual post-operative left olecranon fracture.

3. Entitlement to service connection for a psychiatric disorder, to include stress, anxiety, and depression, as secondary to service-connected residual post-operative left olecranon fracture.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2004, which, inter alia, denied service connection for a left wrist disorder, a left forearm disorder, and a psychiatric disorder.  In August 2004, the Veteran filed a notice of disagreement with the decision.  In May 2005, the RO issued a statement of the case (SOC), and in June 2005, the Veteran filed a substantive appeal (via a VA Form 9).

In a February 2009 decision, the Board denied the claims.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and in a December 2010 decision the Court vacated the February 2009 decision as to all such issues and remanded the appeal to the Board for further proceedings consistent with the Court's decision. 

In a July 2009 statement, the Veteran asserted that his left elbow and arm disabilities rendered him unable to perform his daily job duties as a mail handler.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

In April 2011, November 2012, and May 2013, the Board remanded the claims to the Appeals Management Center (AMC) in Washington, D.C., for further action consistent with the Court's order.  In its remands, the Board referred the issue of service connection for dental trauma April with the instruction that a rating decision be issued addressing it.  However, the Board notes that it appears that the RO still has not issued a rating decision as instructed.  Therefore, the issue of entitlement to VA outpatient dental treatment is once more referred with the instruction that a rating decision be issued addressing it.  This issue will not be before the Board unless the Veteran appeals this decision. 

For reasons expressed below, the claims on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal in warranted, even though it will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its May 2013 remand, the Board instructed the VA examiner to address whether the Veteran had a psychiatric disability, and if so whether the disability was related to his service-connected residual post-operative left olecranon fracture or any other service-connected disability or disabilities.

In addition, the Board noted that in his June 2003 claim, the Veteran asserted that the conditions were secondary to his service-connected elbow disability.  June 2003 VA treatment records reflect that the Veteran was treated for significant and chronic pain and tightness in wrist extensors of the left forearm, and a May 2004 VA examination report reflects a diagnosis of left wrist strain with severe limitation on motion and weakness noted on examination.  An April 2008 VA examination report also indicates a diagnosis of left wrist strain, and the examiner stated that the Veteran's "left wrist and left forearm [were] obviously aggravated due to" his service-connected elbow condition.  However, in a June 2008 addendum report, the April 2008 VA examiner stated that, given the presence of left wrist strain, the left wrist could be aggravated by the Veteran's left elbow disability, but that he was unable to provide a baseline disability or diagnosis for the left forearm without resorting to mere speculation, noting that April 2008 x-rays had only shown status post left olecranon fracture repair.  As such, the Board instructed that the Veteran be scheduled for a new VA examination to determine whether he has a diagnosed left forearm and left wrist disability, and if so, whether and how such left forearm disability and/or left wrist disability is caused or aggravated by the Veteran's service-connected residual post-operative left olecranon fracture.

February 2014 VA examination reports for the left forearm and wrist indicate that there was insufficient evidence during the examination to provide a diagnosis or etiologic opinion without resorting to mere speculation because of the Veteran's pain behavior during the examination.  In regards to the left wrist, the examiner noted that aggravation was "plausible," but that there was "no evidence of permanent aggravation of the claims pre-existing condition."  Concerning the left forearm, the examiner stated that a baseline level of severity could not be established because of the Veteran's pain behavior on examination.  The examination reports do not provide physical evaluations of the Veteran's left wrist and forearm, such as the range of motion, pain on motion, pain on weight-bearing, and other data.

A February 2014 VA psychiatric examination report indicates that the Veteran did not have any diagnosed psychiatric disorder, and therefore does not offer an opinion as to whether the Veteran's left elbow disability resulted in a psychiatric disorder.

An August 2016 VA wrist examination report indicates no left wrist disability.  The examiner noted that the Veteran fractured his left elbow during service, and that he currently experienced severe pain, numbness, tingling, and burning.  The Veteran reported that this prevented him from sleeping at night and also limited his duties in his job.  The examiner noted that due to "the nature of his elbow he has more strain on the left wrist in that he has pain and stiffness especially when he does pushups."  The examiner remarked that the wrist problems started around 2005 and that the Veteran was treated with medication and wrist exercises.  On examination, the Veteran had an abnormal range of motion of the left wrist, and x-rays of the left wrist were unremarkable.  The examiner opined that the left wrist examination was "near normal" and that x-rays were normal.  He noted that the left elbow pain was "felt in the forearm and in the left wrist on the basis of referred pain," but that the left wrist did not "have to be the source of pathology."  He concluded that the Veteran had left wrist symptoms when he did push-ups and that he "probably [had] an overuse syndrome."  As such, the examiner opined that the left wrist was not aggravated from the service-connected left elbow disability.

In regards to the left forearm, an August 2016 VA examination report reflects an examination of the left elbow and notes that the Veteran had mild degenerative joint disease in the humeral ulnar joint.  However, the examiner did not discuss signs and symptoms of problems with the Veteran's left forearm.

Concerning the Veteran's claim for a psychiatric disorder, an August 2016 VA examination report reflects a diagnosis of unspecified depressive disorder, recurrent; and lists chronic pain as a medical diagnosis relevant to the understanding or management of the mental health disorder.  The Veteran reported that he was unable to do some of the tasks at his work due to his left elbow disability, and that he became frustrated and found his job stressful because of his disability.  The Veteran stated that, among other things, he had sleepless nights and pain in his left arm at night that prevented him from falling asleep, and that he "ruminat[ed] about why his arm bother[ed] him so much."  The examiner noted that the Veteran attributed his current irritability and depressed mood to "past life circumstances and his current arm which 'bother[ed]' him."  The examiner opined that the Veteran's current depressed mood was less likely than not due to or aggravated by the residuals post-operative left olecranon fracture or any other service-connected disability.

The Board finds the VA examinations to be inadequate in determining the claims for service connection for a left wrist and left forearm disability, as well as for a psychiatric disability, secondary to the Veteran's service-connected left elbow disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought).  

Initially, the Board finds that February 2014 left wrist and forearm opinions are inadequate because they do not provide a full physical examination of the Veteran's respective anatomy, and refer to the wrist condition as a pre-existing disability, which is incorrect.  Further, the August 2016 VA wrist examination noted no left wrist disability, but noted that due to "the nature of his elbow he has more strain on the left wrist in that the has pain and stiffness especially when he does push-ups."  Further, testing showed an abnormal range of motion, and the examiner remarked that the wrist problems started around 2005, that he was treated with medication and wrist exercises, and that that the left elbow pain was "felt in the forearm and in the left wrist on the basis of referred pain."  Nevertheless, the examiner provided a negative nexus opinion because, while the left elbow pain was felt in the forearm and the wrist, the left wrist "did not have to be the source of pathology."  The Board finds this opinion to be internally inconsistent and inadequate.  The August 2016 VA examiner did not address the April 2008 VA examiner's diagnosis of left wrist strain or his opinion that the strain was due to the left elbow disability, and found that the Veteran both had a "more strain on the left wrist in that the has pain and stiffness especially when he does push-ups" and no left wrist disability.  Therefore, the Board finds that a new VA examination is required to clarify whether the Veteran has a left wrist diagnosis and address the April 2008 VA examiner's findings.

Next, the August 2016 VA examiner did not address the Veteran's left forearm contentions, but instead discussed and examined his left elbow disability.  The Board notes that the Veteran is already service-connected for limitation of motion to the left elbow, and is not claiming anything in regards to his left elbow.  Instead, the Veteran is specifically claiming that the pain from the left elbow radiates into his left forearm, causing pain and weakness in the limb.  As such, the Board finds that a new VA examination is necessary to properly address whether the Veteran has a left forearm disability, and if so, whether it is related to his service-connected left elbow disability.

Finally, concerning the Veteran's claim for a psychiatric disability claim, the August 2016 VA examiner diagnosed the Veteran with unspecified depressive disorder, and noted that chronic pain was relevant to the understanding of the diagnosed mental health disorder.  Further, the VA examiner specifically noted the Veteran's report that he was unable to complete work tasks due to his service-connected left elbow disability, and felt frustration and stress because of it.  The VA examiner also noted that the Veteran had sleep impairment due to pain from his left elbow and that he "ruminated" about his disability.  Nevertheless, the VA examiner provided a negative nexus opinion without a rationale addressing his findings and the Veteran's statements that his current depressed mood was due to his current elbow disability.  As such, the Board finds that a VA addendum opinion is necessary to properly discuss the Veteran's statements and the VA examiner's findings concerning the effects of the Veteran's left elbow pain on his diagnosed psychiatric disability.  The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the examiner designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

As the resolution of the Veteran's remaining claims might be determinative of his claim for a TDIU, the issues are inextricably intertwined, and a decision at this time by the Board with respect to the TDIU claim would be premature.  See 38 C.F.R. § 4.16 (a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Atlanta VA Medical Center (VAMC), and that records from that facility dated through March 2004 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Palo Alto VAMC all outstanding records of evaluation and/or treatment of the Veteran since May 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

In addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.  The claim should be adjudicated in light of all pertinent evidence associated with the electronic claims file since the last adjudication (to include medical treatise evidence described above). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since March 2004.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for his left wrist, by an appropriate medical professional, to determine the etiology of any left wrist disability.  The examiner must review the claims file in conjunction with the examination.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must determine whether the Veteran has a left wrist disability, and if he does have such disability, identify it.  If the Veteran has a left wrist disability, the examiner must provide a medical opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disability is (a) caused or (b) has been aggravated (i.e. chronically worsened in severity beyond its natural progression) by the Veteran's service-connected residual post-operative left olecranon fracture, and, if so, how.

In addressing the above, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, to include the Veteran's statements of radiating pain from the left elbow to the wrist, and the April 2008 VA examiner's finding that the Veteran has a left wrist strain that was "obviously aggravated due to" the service-connected left elbow disability.

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for his left forearm, by an appropriate medical professional, to determine the etiology of any left forearm disability.

The examiner must review the claims file in conjunction with the examination.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to determine whether the Veteran has a left forearm disability, and if so, identify the disability.  If the Veteran has a left forearm disability, the examiner must provide a medical opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disability is caused or has been aggravated (i.e. chronically worsened in severity beyond its natural progression) by the Veteran's service-connected residual post-operative left olecranon fracture, and, if so, how.

In addressing the above, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, to include the Veteran's statements of radiating pain from the left elbow to the forearm, and the April 2008 VA examiner's finding that the Veteran's left forearm was "obviously aggravated due to" the service-connected left elbow disability.

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records/responses from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the August 2016 VA examiner.  If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate examiner based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the examiner designated to provide the addendum opinion.

The examiner must review the claims file in conjunction with offering the requested opinions.  If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

The VA examiner is requested to determine whether the Veteran's diagnosed unspecified depressive disorder is at least as likely as not (i.e. a 50 percent probability or more) was (a) caused or (b) has been aggravated (i.e. chronically worsened in severity beyond its natural progression) by the Veteran's service-connected residual post-operative left olecranon fracture.

In addressing the above, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, to include the Veteran's statements that he has trouble performing his job due to his left elbow pain, that he gets frustrated and stressed out because of the pain, that he has trouble falling and staying asleep from the pain, and that his current depressed mood was due to his current elbow disability. 

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection and TDIU on appeal light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

